Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address, and Telephone Number Identification No. 333-127545 PSE&G Transition Funding II LLC 55-0628725 (A Delaware limited liability company) 80 Park Plaza  T4D P.O. Box 1171 Newark, New Jersey 07101-1171 973 297-2227 http://www.pseg.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X Registrant is a wholly owned subsidiary of Public Service Electric and Gas Company. Registrant meets the conditions set forth in General Instruction H (1) (a) and (b) of Form 10-Q and is filing this Form 10-Q with the reduced disclosure format authorized by General Instruction H. TABLE OF CONTENTS PAGE FORWARD-LOOKING STATEMENTS ii PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Notes to Condensed Financial Statements Note 1. Organization and Basis of Presentation 4 Note 2. The Bonds 5 Note 3. Significant Agreements and Related Party Transactions 5 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 6 Results of Operations 6 Liquidity and Capital Resources 7 Item 3. Qualitative and Quantitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 6. Exhibits 8 Signature 9 i FORWARD-LOOKING STATEMENTS Except for the historical information contained herein, certain of the matters discussed in this report constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties, which could cause actual results to differ materially from those anticipated. Such statements are based on managements beliefs as well as assumptions made by and information currently available to management. When used herein, the words, anticipate, intend, estimate, believe, expect, plan, potential, variations of such words and similar expressions are intended to identify forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. The following review of factors should not be construed as exhaustive. In addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements, factors that could cause actual results to differ materially from those contemplated in any forward-looking statements include, among others, the following: state and federal legal or regulatory developments; national or regional economic conditions; market demand and prices for energy; customer conservation; distributed generation technology; weather variations affecting customer energy usage; the effect of continued electric industry restructuring; operating performance of Public Service Electric and Gas Companys facilities and third party suppliers; and the payment patterns of customers including the rate of delinquencies. ii PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PSE&G TRANSITION FUNDING II LLC CONDENSED STATEMENTS OF OPERATIONS (Thousands of Dollars) (Unaudited) For the Quarters Ended For the Nine Months Ended September 30, September 30, OPERATING REVENUES $ 3,802 $ 3,848 $ 10,166 $ 10,286 OPERATING EXPENSES Amortization of Bondable Transition Property 2,908 2,812 7,328 7,157 Servicing and Administrative Fees 12 62 108 157 Total Operating Expenses 2,920 2,874 7,436 7,314 OPERATING INCOME 882 974 2,730 2,972 Interest Income 9 32 52 129 Interest Expense (888 ) (998 ) (2,771 ) (3,079 ) NET INCOME $ 3 $ 8 $ 11 $ 22 See Notes to Condensed Financial Statements 1 PSE&G TRANSITION FUNDING II LLC CONDENSED BALANCE SHEETS (Thousands of Dollars) (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ 70 $ 59 Receivable from Member 3,025 2,706 Restricted Funds 3,606 348 Total Current Assets 6,701 3,113 Noncurrent Assets: Restricted Funds 514 514 Bondable Transition Property 75,389 82,717 Total Noncurrent Assets 75,903 83,231 TOTAL ASSETS $ 82,604 $ 86,344 LIABILITIES Current Liabilities: Current Portion of Long-Term Debt $ 9,980 $ 9,801 Current Portion of Payable to Member  4 Accrued Interest 1,047 168 Total Current Liabilities 11,027 9,973 Long-Term Debt 70,993 75,798 TOTAL LIABILITIES 82,020 85,771 MEMBERS EQUITY Contributed Capital 514 514 Retained Earnings 70 59 Total Members Equity 584 573 TOTAL LIABILITIES AND MEMBERS EQUITY $ 82,604 $ 86,344 See Notes to Condensed Financial Statements 2 PSE&G TRANSITION FUNDING II LLC CONDENSED STATEMENTS OF CASH FLOWS (Thousands of Dollars) (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 11 $ 22 Adjustments to Reconcile Net Income to Net Cash Flows from Operating Activities: Amortization of Bondable Transition Property 7,328 7,157 Net Changes in Certain Current Assets and Liabilities: Receivable from Member (319 ) (565 ) Restricted Funds (3,258 ) (3,334 ) Accrued Expenses (4 ) 49 Accrued Interest 879 991 Net Cash Provided By Operating Activities 4,637 4,320 CASH FLOWS FROM INVESTING ACTIVITIES   CASH FLOWS FROM FINANCING ACTIVITIES Repayment of Long-Term Debt (4,626 ) (4,298 ) Net Cash Used in Financing Activities (4,626 ) (4,298 ) Increase in Cash and Cash Equivalents 11 22 Cash and Cash Equivalents at Beginning of Period 59 31 Cash and Cash Equivalents at End of Period $ 70 $ 53 Interest Paid $ 1,892 $ 2,088 See Notes to Condensed Financial Statements 3 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Organization and Basis of Presentation Organization Unless the context otherwise indicates, all references to Transition Funding II, we, us or our herein mean PSE&G Transition Funding II LLC, a Delaware limited liability company located at 80 Park Plaza, Newark, New Jersey 07102. We were formed under the laws of the State of Delaware on July 18, 2005 and operate pursuant to a limited liability company agreement with Public Service Electric and Gas Company (PSE&G) as our sole member. PSE&G is an operating electric and gas utility and is a wholly owned subsidiary of Public Service Enterprise Group Incorporated (PSEG). We were organized for the sole purpose of purchasing and owning the BGS bondable transition property (BTP) of PSE&G, issuing transition bonds (Bonds), pledging our interest in BTP and other collateral to a debt/security trustee (Trustee) to collateralize the Bonds, and performing activities that are necessary, suitable or convenient to accomplish these purposes. The Electric Discount and Energy Competition Act, enacted in the State of New Jersey in February 1999 and amended in September 2002 (Competition Act), authorizes electric public utilities, such as PSE&G, to recover, among other costs, basic generation service (BGS) transition costs. BGS transition costs represent the amount by which a public utilitys cost of supplying BGS exceeds the net revenues received by the public utility for providing such service during a four-year transition period ended July 31, 2003. BGS is a regulated electric generation service provided to any electric utility consumer that has not chosen an alternative power supplier. A public utility may recover BGS transition costs through an irrevocable non-bypassable charge called a BGS transition bond charge (TBC) that is assessed on all retail electric consumers. The Competition Act permits special purpose entities formed by electric public utilities to issue debt securities secured by the right to receive revenues arising from the TBC. BTP represents the irrevocable right of PSE&G, or its successor or assignee, to collect a TBC pursuant to a bondable stranded cost rate order (Finance Order), which was issued on July 12, 2005 by the New Jersey Board of Public Utilities (BPU) in accordance with the Competition Act. These orders are a matter of public record and are available from the BPU. The Finance Order authorizes the TBC to be sufficient to recover the $102.7 million aggregate principal amount of Bonds, plus an amount sufficient to provide for any credit enhancement, to fund any reserves and to pay interest, redemption premiums, if any, servicing fees and other expenses relating to the Bonds. Our organizational documents require us to operate in a manner so that we should not be consolidated in the bankruptcy estate of PSE&G in the event PSE&G becomes subject to a bankruptcy proceeding. Basis of Presentation The condensed financial statements included herein have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q. Certain information and note disclosures normally included in financial statements prepared in accordance with Generally Accepted Accounting Principles in the United States of America (GAAP) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the disclosures are adequate to make the information presented not misleading. These condensed financial statements and notes to condensed financial statements (Notes) should be read in conjunction with and update and supplement matters discussed in our Annual Report on Form 10-K for the year ended December 31, 2007 and Quarterly Reports on Form 10-Q for the quarters ended March 31, 2008 and June 30, 2008. The unaudited financial information furnished herein reflects all adjustments, which are, in the opinion of management, necessary to fairly state the results for the interim periods presented. The year-end condensed balance sheet was derived from the audited financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2007. 4 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Note 2. The Bonds On September 23, 2005, we issued $102.7 million of Bonds in four classes with maturities ranging from two years to nine years. The net proceeds of the issuance were remitted to PSE&G as consideration for the BTP. Under applicable law, the Bonds are not an obligation of PSE&G or secured by the assets of PSE&G, but rather the Bonds are only recourse to us and are collateralized on a pro rata basis by the BTP and our equity and assets. TBC collections are deposited at least monthly by PSE&G with the Trustee and are used to pay our expenses, to pay our debt service on the Bonds and to fund any credit enhancement for the Bonds. We have also pledged the capital contributed by PSE&G to secure the debt service requirements of the Bonds. The debt service requirements include a capital subaccount and a reserve subaccount, which are available to bond holders. Any amounts collateralizing the Bonds will be returned to PSE&G upon payment of the Bonds. The significant terms of the Bonds issued by us, and the amounts outstanding, as of September 30, 2008 are as follows: Payments Initial Made On Current Noncurrent Final/ Final Principal Interest Bonds Through Portion Portion Expected Maturity Balance Rate September 30, Outstanding Outstanding Payment Date Date Class A-1 $ 25,200,000 4.18% $ 21,726,896 $ 3,473,104 $  12/15/08 12/15/10 Class A-2 35,000,000 4.34%  6,506,961 28,493,039 6/15/12 6/16/14 Class A-3 20,000,000 4.49%   20,000,000 12/16/13 12/15/15 Class A-4 22,500,000 4.57%   22,500,000 6/15/15 6/15/17 Total $ 102,700,000 $ 21,726,896 $ 9,980,065 $ 70,993,039 Note 3. Significant Agreements and Related Party Transactions Under the servicing agreement entered into by PSE&G and us, concurrently with the issuance of the Bonds, PSE&G, as servicer, is required to manage and administer our BTP and to collect the TBC on our behalf. Under the Finance Order, PSE&G withholds from the TBC collections an annual servicing fee equal to 0.05% of the initial balance of Bonds issued. In addition we pay miscellaneous operating expenses to PSE&G up to $100 thousand per quarter, administration fees up to $31 thousand per quarter and trustee fees up to $4 thousand per quarter. Servicing and administrative fees for the quarters ended September 30, 2008 and 2007 were approximately $12 thousand and $62 thousand respectively. Servicing and administrative fees for the nine months ended September 30, 2008 and 2007 were approximately $108 thousand and $157 thousand respectively. As of September 30, 2008 and December 31, 2007, we had a receivable from our sole member, PSE&G, of approximately $3.0 and $2.7 million respectively, relating to TBC billings. 5 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless the context otherwise indicates, all references to Transition Funding II, we, us or our herein mean PSE&G Transition Funding II LLC, a Delaware limited liability company located at 80 Park Plaza, Newark, New Jersey 07102. Following are the significant changes in or additions to information reported in our 2007 Annual Report on Form 10K affecting the financial condition and the results of our operations.
